DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/27/2021.
Response to Arguments 
In the instant Amendment, claims 17, 21 and 22 have been amended. 
Applicant’s arguments on 05/27/2021, see pages 8-10, with respects to claims 17-22 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the received feedback information" in lines 9 -10.  There is insufficient antecedent basis for this limitation in the claim. And claim 17 along with any dependent claim(s) are rejected.
21 recites the limitation "the processor" in line 4 and “the received feedback information” in line 13 and “the power supply voltage” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation "the received feedback information" in lines 10 -11.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
Claims 17-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office action.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Akoum et al. (U.S 2018/0279286) discloses method beam management in a wireless communication system where the mobile device can detect the received power and/or signal strength and transmit information to the BS device  notifying the BS device and/or requesting a change to another ( or the alternative) beam; measurement reference signals, such that one DL transmission beam is identified for UE measurements and subsequently used and subsequently, beam recovery can be established using the new beam and the (coarse) beam management procedure can be enhanced by indicating/reporting alternative DL transmission beams in the RACH procedure. 
Hui et al. (U.S 2016/0127919), selecting one of the transmit beam patterns for the transmit node that corresponds to a combination of the preferred scanning beam patterns for the beam scanning stages as a selected transmit beam pattern for 
O’Keeffe et al. (U.S 9,525,204), disclose the wireless network element employs a power scan method that enables the discernment of angular user density using an antenna array and beam-forming system and the beam scanning module is operably coupled to a database for recording values representative of incoming signal power and angle of arrival for a plurality of remote wireless communication units when sweeping the radiation pattern through the sector of the communication cell where the radiation pattern comprise a measurement beam having a narrow beam. The beam scanning module may be further arranged to measure a power level from separate receive diversity paths and store squared power information associated with each processed beam as separate entries in the database.
Athley et al. (U.S 2018/0358695) discloses method comprises obtaining measurements of the radio signal as received in two receive beams covering a given angular sector. 
Kundargi et al. (U.S 2019/0053072) performs beam switching and/or beam broadening in response to determining the beam quality metric falls below the first threshold, and performs a beam failure recovery procedure in response to determining the beam quality metric falls below the second threshold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


08/18/2021